Citation Nr: 0210621	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an increased rating for allergic rhinitis 
and postoperative residuals of nasal polyps, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for sinusitis, 
evaluated as 10 percent disabling for the period from June 
29, 1998, to December 31, 1999, and as noncompensably 
disabling thereafter.

3.  Entitlement to service connection for respiratory 
disability other than sinusitis and allergic rhinitis with 
postoperative residuals of nasal polyps.

4.  Entitlement to service connection for disability 
manifested by pins and needles sensation and numbness in the 
fingers and toes, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law

ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to December 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

When the veteran's case was before the Board in December 
2000, the Board denied service connection for post-traumatic 
stress disorder and remanded the other issues on appeal for 
additional development.  While the case was in remand status, 
the RO increased the evaluation for the veteran's allergic 
rhinitis and postoperative residuals of nasal polyps to 30 
percent, and also increased the evaluation for his sinusitis 
to 10 percent for the period from June 29, 1998, to December 
31, 1999.  The case was returned to the Board for further 
appellate action in August 2002.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claims have been 
obtained.

2.  The veteran's allergic rhinitis and postoperative 
residuals of nasal polyps are manifested by seasonal bouts of 
nasal congestion with posterior pharyngeal drainage.

3.  For the period from June 29, 1998, to December 31, 1999, 
the veteran's sinusitis was manifested by two episodes per 
year of sinusitis requiring antibiotic treatment.

4.  For the period from January 2000 to the present, the 
veteran's sinusitis has not been manifested by incapacitating 
episodes requiring prolonged antibiotic treatment or six non-
incapacitating episodes characterized by headaches, pain, and 
purulent discharge or crusting.

5.  The veteran currently has no current respiratory 
disability other than sinusitis and allergic rhinitis with 
postoperative residuals of nasal polyps.

6.  Neither peripheral neuropathy nor any other disorder 
manifested by pins and needles sensation and numbness in the 
fingers and toes was present in service or manifested until 
many years after service, nor is any such disorder 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
allergic rhinitis with polyps have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6522 (2001).

2.  For the period from June 29, 1998, to December 31, 1999, 
the criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.97, Diagnostic Codes 
6510-6514 (2001).

3.  For the period beginning January 1, 2000, the criteria 
for a compensable rating for sinusitis have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 
4.97, Diagnostic Codes 6510-6514 (2001).

4.  Respiratory disability other than sinusitis or allergic 
rhinitis with postoperative residuals of nasal polyps is not 
due to a disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

5.  Disability manifested by pins and needles sensation and 
numbness in the fingers and toes, to include peripheral 
neuropathy, was not incurred in or aggravated by active 
service, and the incurrence of such a disability during 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1116 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that the veteran has been informed of the 
evidence and information necessary to substantiate the 
claims, that all available records pertinent to the claims 
have been obtained and that the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
Moreover, in a July 2002 statement, the veteran asserted that 
he had furnished VA with all available evidence.  The Board 
is also unaware of any such outstanding evidence or 
information.

In sum, the facts pertinent to the claims decided herein have 
been properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

II.  Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue, except as noted 
below.  In this regard the Board notes that where entitlement 
to compensation has already been established and an increase 
in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Service connection was granted for postoperative residuals of 
nasal polyps and for sinusitis in a February 1973 rating 
decision.  The RO determined that the disabilities were 
noncompensable.  The veteran submitted a claim for increase 
in June 1998, indicating that the severity of the 
disabilities had worsened over the previous several years.

Private medical records for the period from April 1977 to 
July 2000 demonstrate that the veteran underwent several 
polypectomies, the most recent having been performed in March 
1986.  Subsequent records show various entries for medication 
refills.  A May 1994 entry states that there were no polyps.  
In February 1996 the veteran was noted to breathe well 
through his nose.  An August 1997 note states that the 
veteran's polyps were under control, with some small polypoid 
changes on the left side.  These records make no specific 
reference to treatment of the veteran's sinusitis with 
antibiotic medication, nor do they document headaches, pain 
or purulent discharge.   

A VA nose and sinus examination was conducted in December 
1998.  The examiner noted numerous polypectomies and 
treatment by an allergist.  The veteran denied specific 
injury to his nose.  He also denied any current difficulty 
breathing through his nose.  He endorsed noisy respiration at 
rest during the evening after a heavy day's work, especially 
during fall and winter.  The examiner noted that the 
veteran's present treatment consisted of Vancenase and 
allergy drops.  The veteran reported that he had experienced 
sinus headaches two or three times per year, especially with 
changes in weather.  Physical examination revealed no nasal 
obstructions.  The clinical impression was nasal polyps, 
allergic rhinitis and chronic sinusitis. 

The veteran submitted to an additional VA examination in 
December 2001.  The examiner noted that the veteran's nasal 
congestion varied in severity, but that it had improved 
dramatically since surgery in the mid-1980s.  The veteran 
indicated that there had been no significant nasal congestion 
or purulent discharge since 1999.  The veteran complained of 
bouts of nasal congestion with posterior pharyngeal drainage 
recurring at least two to three times per month through the 
spring, summer and fall of the year.  He reported ongoing 
allergy immunotherapy, which he thought was helping.  The 
examiner noted that the last known bout of incapacitating 
sinus infection with purulent rhinorrhea and posterior 
pharyngeal drainage was in 1999.  He also noted that the 
severity and frequency of headaches had dropped dramatically 
since the veteran's nose and sinus surgery.  

A private physician examined the veteran in July 2001.  
Recurrent sinus infections were noted.  The veteran endorsed 
shortness of breath, but denied coughing, wheezing and 
painful respiration.  Examination of his nose revealed mildly 
boggy turbinates.  There was no postnasal drainage or 
cobblestoning.  Spirometry was within normal limits.  The 
veteran tested positively to a variety of allergens.  The 
clinical impression was allergic rhinitis and nasal 
polyposis.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Increased Rating for Allergic Rhinitis with Polyps

The veteran's allergic rhinitis and postoperative residuals 
of nasal polyps are rated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6522, which provides that allergic or 
vasomotor rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
evaluation.  A 30 percent evaluation, the maximum evaluation 
provided by this code, is warranted for allergic or vasomotor 
rhinitis with polyps.

Diagnostic Code 6523 allows for a 50 percent rating for 
bacterial rhinitis with rhinoscleroma.  Diagnostic Code 6524, 
for granulomatous rhinitis, allows for a 100 percent rating 
where there is Wegener's granulomatosis, lethal midline 
granuloma.  

On review of the merits of this claim, the Board concludes 
that the veteran's allergic rhinitis and postoperative 
residuals of nasal polyps do not warrant a rating in excess 
of 30 percent.  In this regard, the Board notes that this is 
the maximum evaluation authorized for allergic rhinitis, and 
the evidence shows that the veteran does not have bacterial 
rhinitis with rhinoscleroma or granulomatous rhinitis with 
Wegener's granulomatosis, lethal midline granuloma.

The Board has considered all pertinent disability factors and 
all potentially applicable diagnostic codes but has found no 
basis for concluding that the disability warrants a higher 
schedular evaluation.

Increased Rating for Sinusitis

The various types of sinusitis are rated under a General 
Rating Formula for Sinusitis as follows:  A 10 percent 
evaluation may be assigned for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis is noted to 
mean "one that requires bed rest and treatment by a 
physician".   38 C.F.R. § 4.97, Diagnostic Codes 6510 through 
6514 (2001).

The RO determined that for the period from June 29, 1998, to 
December 31, 1999, a 10 percent disability rating for 
sinusitis was warranted.  The evidence on which this rating 
was based appears to be the statements made by the veteran 
during his January 2001 VA examination.  Specifically, the 
veteran stated that up to 1999, he had suffered from sinus 
infections requiring antibiotics two times per year and had 
experienced frequent headaches associated with his sinus 
condition.  However, there is no further evidence in the 
record to support such an increase.  The veteran's statements 
are not borne out by the medical evidence of record, which 
includes chronological records of treatment by the veteran's 
private physician.  In sum, the Board must conclude that for 
the period in question, the veteran's chronic sinusitis did 
not more nearly approximate the criteria for a higher 
evaluation than those for the assigned evaluation of 10 
percent.  

With regard to the period beginning January 1, 2000, the 
Board concludes that the veteran's sinusitis is appropriately 
evaluated as noncompensable.  In this regard, the Board notes 
that there is no evidence of incapacitating episodes of 
sinusitis, nor is there evidence to support the existence of 
non-incapacitating episodes characterized by headaches, pain, 
and purulent discharge or crusting.  Moreover, the veteran 
stated during his January 2001 VA examination that he had not 
experienced significant congestion or purulent discharge 
since 1999.  He further indicated that he had suffered no 
incapacitating episodes since 1999.  Finally, the Board notes 
that although the July 2001 private examination report 
documents diagnoses of allergic rhinitis and nasal polyps, 
there is no reference to sinusitis or infection of the 
veteran's sinuses. 

Extra-schedular Consideration

The Board has also considered whether the issues of 
entitlement to increased ratings should be referred to the 
Director of the Compensation and Pension Service for extra-
schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalization for the 
disabilities.  In addition, the manifestations of the 
disabilities are not in excess of those contemplated by the 
schedular criteria.  There is no indication in the record 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has concluded that 
referral of these issues for extra-schedular consideration is 
not warranted.

III.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), acute and subacute peripheral neuropathy manifest 
to a degree of 10 percent or more within one year of the last 
date of service herbicide exposure in a veteran who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be service 
connected.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a), 
3.309(e).  Under the regulation, acute and subacute 
peripheral neuropathy is identified as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.

Chronic peripheral neuropathy is not among the diseases 
specified in 38 U.S.C.A. § 1116(a).  In addition, the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of chronic peripheral neuropathy in 
humans.  See 38 C.F.R. § 3.309(e). 

Respiratory Disability other than Sinusitis or Allergic 
Rhinitis with Postoperative Residuals of Nasal Polyps

The service medical records show no clinical findings of any 
respiratory disability other than those for which the veteran 
is currently in receipt of service connection.  Private and 
VA medical records are also silent with regard to other 
respiratory disorders.  Pulmonary function testing and 
spirometry have been within normal limits.  

The veteran raised the issue of service connection for a 
respiratory condition in June 1998.  In April 2001, the RO 
contacted the veteran and requested that he clarify the 
nature of the respiratory disability for which he sought 
service connection.  Neither the veteran nor his 
representative has provided clarification with respect to 
this issue.  

On review of the evidence of record, the Board concludes that 
service connection for respiratory disability, other than 
those for which service connection is already in place, is 
not warranted.  There is no evidence of respiratory 
disability in the veteran's service medical records.  
Further, there is no demonstration of a current disability.  
Neither VA nor private medical records have revealed a 
diagnosis of a current respiratory disability other than 
those for which service connection has been granted.  
Moreover, the veteran has failed, despite the RO's efforts, 
to clarify the specific respiratory disability for which he 
seeks service connection. 

Disability Manifested by Pins and Needles Sensation and 
Numbness in Fingers and Toes, to include Peripheral 
Neuropathy

The service medical records show no clinical findings of any 
neurological disorder.  Although the veteran submitted a 
claim for service connection in January 1973, he did not 
assert entitlement to service connection for peripheral 
neuropathy or any other neurological disability at that time.  
In addition, a summary of the veteran's VA hospitalization in 
January 1973 contains no pertinent diagnosis, complaint or 
abnormal finding.

The veteran submitted a claim of entitlement to service 
connection for a pins and needles sensation in his fingers 
and toes in June 1998, maintaining that the condition was 
secondary to Agent Orange exposure in Vietnam.  

A VA neurological examination was conducted in December 1998.  
The veteran complained of constant tingling in the tips of 
his fingers and toes for the previous three years.  He denied 
having sought medical treatment for the condition.  He 
identified sitting still and relaxing as an alleviating 
factor.  The examiner noted that there was no paralysis or 
neuralgia.  There was no loss of motion of the joints.  The 
diagnosis was history of peripheral neuropathy as evidenced 
by paresthesia of the fingers and toes, etiology unknown.

A VA fee basis neurological examination was conducted in 
January 2002.  The assessment was possible peripheral 
neuropathy with predisposition to compression neuropathy.  
The examiner also indicated that the veteran may have right 
carpal tunnel syndrome and left tardy ulnar palsy.  He 
suggested that the veteran might have tarsal tunnel syndrome 
in the left lower extremity and that it could be effecting 
the right lower extremity.  He indicated that the veteran 
should be evaluated for underlying causes of compression 
neuropathy.  He concluded that the veteran did not have any 
motor deficit or functional disability on examination.

A VA peripheral nerves examination was conducted in April 
2002.  The assessment was bilateral carpal tunnel syndrome 
and possible tarsal tunnel syndrome in both feet versus a 
peripheral polyneuropathy.  The examiner ordered an EMG and 
nerve conduction studies.  He opined that the veteran's 
symptomatology was more likely related to his work rather 
than to his active service.  The examiner concluded that the 
studies of the right upper extremity were consistent with 
early carpal tunnel syndrome.  He concluded that the studies 
of the lower extremities were consistent with a peripheral 
sensory neuropathy.

Although acute peripheral neuropathy and subacute peripheral 
neuropathy are subject to presumptive service connection on 
an Agent Orange basis, the evidence does not suggest that the 
veteran manifested acute or subacute peripheral neuropathy 
within the Agent Orange presumptive period.  In fact there is 
no medical evidence of record suggesting the presence of 
peripheral neuropathy until many years following the 
veteran's discharge from service.  Therefore, service 
connection is not warranted on a presumptive basis.

With regard to service connection on a direct basis, the 
Board again notes that there is no medical evidence of this 
claimed disability until many years after the veteran's 
discharge from service.  The first medical evidence of the 
disability dates to the December 1998 VA examination, during 
which the veteran identified symptoms dating to the previous 
three years.  

There is no medical evidence suggesting that the claimed 
disability is etiologically related to the veteran's exposure 
to Agent Orange or to any other incident of service.  As 
noted above, chronic peripheral neuropathy is not among the 
diseases currently subject to presumptive service connection 
on the basis of herbicide exposure because of the absence of 
sound medical and scientific evidence of a positive 
association between such exposure and the development of 
peripheral neuropathy in humans.  Moreover, in April 2002 the 
veteran related that he experienced symptoms after hard work, 
and indicated that his work required him to use his hands and 
be on his feet.  The April 2002 examiner concluded that the 
veteran's symptomatology was more likely related to his work 
rather than his active service.  Therefore, the Board must 
also conclude that service connection is not warranted for 
this claimed disability on a direct basis.
IV.  Benefit of the Doubt

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to each of the issues on appeal 
but finds that there is no approximate balance of positive 
and negative evidence such as to warrant its application.  
The preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to an increased rating for allergic rhinitis with 
postoperative residuals of nasal polyps is denied.

Entitlement to an increased rating for sinusitis is denied.

Entitlement to service connection for respiratory disability 
other than sinusitis and allergic rhinitis with postoperative 
residuals of nasal polyps is denied.

Entitlement to service connection for disability manifested 
by pins and needles sensation and numbness in the fingers and 
toes, to include peripheral neuropathy, is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

